DETAILED ACTION
The amendment and RCE filed on 01/06/2022 has been entered and fully considered. Claims 1-6, 8-13 and 15-19 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-9, 12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017, IDS) (Nihikaze).
Regarding claim 1, Nishikaze teaches a method for preparing a sample comprising a glycan (abstract), the method comprising:
performing a lactonization reaction in which at least a part of sialic acids (α2,3-linked sialic acid) included in the glycan is lactonized (Fig. 1, page 2356, par 1, 2); and
performing an amidation reaction in which lactones of lactonized sialic acids are amidated through addition of an amidation reaction solution to the sample, wherein the amidation reaction solution comprises ammonia, an amine (methylamine) or and a salt thereof is reacted with the lactonized sialic acids, (Fig. 1, page 2356, par 1, 5),
wherein 
the amine is a primary amine (methylamine) (Fig. 1, page 2356, par 5); and
in the lactonization reaction, at least one selected from the group consisting of a2,3-sialic acid, a2,8-sialic acid, and a2,9-sialic acid among the sialic acids is lactonized (Fig. 1, page 2356, par 2).
alkali-driven lactone cleavage reaction (page 2356, par 5). Thus, Nishikaze fairly suggest to one of ordinary skill in the art to use the amidation reaction solution having pH 7.7 or higher (alkali-driven), in order to speed up the reaction.
Nishikaze does not specifically teach that wherein the concentration of ammonia, an amine, or a salt thereof in the amidation reaction solution is 0.5 M or more. However, the court has held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, in the amidation reaction, lactonized sialic acids reacts with methylamine to open the lactone ring and form a product (Nishikaze, Fig. 1). One of ordinary skill in the art would have recognized that according to the rate law or rate equation for a chemical reaction: the reaction rate depends on the concentration of reactant, in this reaction, methylamine. When the concentration of methylamine increases from 1% to 2% (0.64 M), the rate of reaction will increase accordingly. Therefore, it would have been obvious to one of ordinary skill in the art to increase the concentration of methylamine from 1% to 0.5 M or more, in order to increase the reaction rate and save time. The result is predictable, and therefore, the range optimization is not inventive.
Regarding claim 2, Nishikaze teaches that the method further comprising:
performing an operation that causes a lactonization reaction solution used for the lactonization reaction to be removed from the sample after the lactonization reaction (Fig. 1, page 2356, par 5).
Regarding claim 3, Nishikaze teaches that wherein:
only contacting the sample with the amidation reaction solution is performed for the amidation reaction (Fig. 1, page 2356, par 1, 5).
Regarding claim 4, Nishikaze does not specifically teach that wherein:
the amidation reaction solution does not include a dehydration condensation agent that is reacted with the lactones. However, Nishikaze teaches that the effect of a dehydration condensation agent in the amidation reaction is to improve the methylamidation efficiency (page 2356, par 5). Therefore, Nishikaze fairly suggests to a 
Regarding claim 5, Nishikaze does not specifically teach that wherein:
an operation that reacts the sample with a dehydration condensation agent is not performed after the addition of the amidation reaction solution to the sample. However, Nishikaze teaches that the effect of a dehydration condensation agent in the amidation reaction is to improve the methylamidation efficiency (page 2356, par 5). Therefore, Nishikaze fairly suggests to a person skilled in the art that an operation that reacts the sample with a dehydration condensation agent is an optional operation, and can be omitted after the addition of the amidation reaction solution to the sample.
Regarding claim 6, the extent of a chemical reaction depends on the reaction duration time. Thus, it would have been obvious to one of ordinary skill in the art to optimize the time during which the sample is in contact with the amidation reaction solution for the amidation reaction by routine experimentation.
Regarding claim 8, Nishikaze teaches that wherein the amine includes an alkyl group (methyl) (Fig. 1, page 2356, par 5).
Regarding claim 9, Nishikaze teaches that wherein the alkyl group is unbranched (methyl).
Regarding claim 11, Nishikaze fairly suggests that wherein pH of the amidation reaction solution is 8.0 or higher (alkali-driven) (page 2356, par 5).
Regarding claim 12, Nishikaze teaches that wherein in the lactonization reaction, at least a part of the sialic acids is lactonized through addition of a lactonization reaction solution to the sample, the lactonization reaction solution comprising a dehydration condensation agent that is reacted with the sialic acids included in the glycan (page 2356, par 2).
Regarding claim 13, Nishikaze teaches that wherein 
the lactonization reaction solution further comprises a nucleophilic agent (iPA) that is reacted with the sialic acids included in the glycan (page 2356, par 2);
the nucleophilic agent differs in mass from the ammonia or the amine (MA) used in the amidation reaction (page 2356, par 2, 5); and

Regarding claim 15, Nishikaze teaches that wherein a2,3-sialic acid is lactonized and a2,6-sialic acid is linked to a part of the nucleophilic agent through addition of the lactonization reaction solution to the sample (Fig. 1, page 2356, par 2).
Regarding claim 16, Nishikaze teaches that wherein:
the sample is contacted with the amidation reaction solution in a state in which
the sample is bonded to or adsorbed on a solid phase carrier (page 2355, par 1).
Regarding claim 17, Nishikaze teaches that wherein:
a solvent of the amidation reaction solution comprises an organic solvent (DMSO) (Fig. 1, page 2355, par 0).
Regarding claim 18, Nishikaze teaches an analysis method comprising:
preparing a sample by using the method for preparing a sample according to claim 1 (Fig. 1, page 2356, par 1); and
analyzing the prepared sample (page 2355, par 3).
Regarding claim 19, Nishikaze teaches that wherein:
the prepared sample is analyzed through at least one of mass spectrometry and
chromatography (page 2355, par 3).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaze et al. (Analytical Chemistry, 2017, IDS) (Nihikaze) in view of Cho et al. (Journal of Organic Chemistry, 2009) (Cho).
Regarding claim 10, Nishikaze does not specifically teach that wherein the amine includes at least one of an allyl group and a hydroxy group. However, Cho teaches ethanolamine as the amine for lactone amidation (page 1549, par 2).  At time before the filing, it would have been obvious to one of ordinary skill in the art to select ethanolamine as the amine agent for lactone amidation, because the selection is based on its suitability for the intended use.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The present application discloses that the amidation reaction efficiency is improved when the concentration of the amine, methylamine, is increased to above 2% as shown in Figure 3, which is about 0.64M. On the other hand, Nishikaze discloses the use of 1% methylamine and does not discuss increasing the amount of the amide concentration. Accordingly, Nishikaze does not teach or suggest all the elements of the present claims.” (remark, page 6).
This argument is not persuasive. The court has held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, in the amidation reaction, lactonized sialic acids reacts with methylamine to form a product with an open lactone ring (Nishikaze, Fig. 1). One of ordinary skill in the art would have recognized that according to the rate law or rate equation for a chemical reaction: the reaction rate depends on the concentration of reactant, in this reaction, methylamine. When the concentration of methylamine increases from 1% to 2% (0.64M), the rate of reaction will increase accordingly. Therefore, it would have been obvious to one of ordinary skill in the art to increase the concentration of methylamine from 1% to 0.5M or more, in order to increase the reaction rate and save time. The result is predictable, and therefore, the range optimization is not inventive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797